Exhibit 10.2

 

Execution Copy

 

 

 

OMNIBUS AGREEMENT

 

among

 

TRANSMONTAIGNE INC.

 

TRANSMONTAIGNE GP L.L.C.

 

TRANSMONTAIGNE PARTNERS L.P.

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

and

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), and is by and among TransMontaigne Inc., a
Delaware corporation (“TMG”), TransMontaigne GP L.L.C., a Delaware limited
liability company (the “General Partner”), TransMontaigne Partners L.P., a
Delaware limited partnership (the “Partnership”), TransMontaigne Operating GP
L.L.C., a Delaware limited liability company (the “OLP GP”), and TransMontaigne
Operating Company L.P., a Delaware limited partnership (the “Operating
Partnership”).  The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”

 

R E C I T A L S:

 

1.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to Tangible Assets (as defined herein) that TMG will offer to sell to
the Partnership during the term of this Agreement.

 

2.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article III, with
respect to certain indemnification obligations of the Parties to each other.

 

3.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article IV, with
respect to the amount to be paid by the Partnership for certain corporate staff
and support services to be performed by TMG and its Affiliates (as defined
herein) for and on behalf of the Partnership Group.

 

4.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article V, with respect
to the Partnership’s exclusive options to purchase the Option Assets (as defined
herein).

 

5.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article VI, with
respect to certain rights of first refusal to be granted to TMG and the
Partnership.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1          Definitions.

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Acquired Assets” is defined in Section 2.2(c).

 

--------------------------------------------------------------------------------


 

“Administrative Fee” is defined in Section 4.1(a).

 

“Affiliate” is defined in the Partnership Agreement.

 

“Agreement” is defined in the introductory paragraph of this Agreement.

 

“Applicable Period” is defined in Section 4.1(a).

 

“Asset Exchange Transactions” means any transaction in which a TMG Entity and a
third party exchange terminaling assets or other tangible assets.

 

“Assets” means all assets conveyed, contributed, or otherwise transferred by the
TMG Entities to the Partnership Group prior to or on the Closing Date, including
any such assets held by a Person whose ownership interests are transferred by
the TMG Entities to the Partnership Group prior to or on the Closing Date by
means of operation of law or otherwise.

 

“Brownsville Option” is defined in Section 5.1(a).

 

“Cause” is defined in the Partnership Agreement.

 

“Change of Control” means any of the following events:  (a) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all of TMG’s assets to any other Person
unless immediately following such sale, lease, exchange, or other transfer such
assets are owned, directly or indirectly, by TMG; (b) the consolidation or
merger of TMG with or into another Person pursuant to a transaction in which the
outstanding Voting Securities of TMG are changed into or exchanged for cash,
securities, or other property, other than any such transaction where (i) the
outstanding Voting Securities of TMG are changed into or exchanged for Voting
Securities of the surviving Person or its parent and (ii) the holders of the
Voting Securities of TMG immediately prior to such transaction own, directly or
indirectly, not less than a majority of the Voting Securities of the surviving
Person or its parent immediately after such transaction; or (c) a “person” or
“group” (within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act),
other than a group consisting of some or all of the persons currently
controlling TMG, being or becoming the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of TMG, except in a merger or consolidation
that would not constitute a Change of Control under clause (b) above.

 

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Constructed Assets” is defined in Section 2.2(d).

 

2

--------------------------------------------------------------------------------


 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among TMG, TransMontaigne
Services Inc., TransMontaigne Product Services Inc., the General Partner, the
Partnership, the OLP GP, the Operating Partnership, Coastal Fuels Marketing,
Inc. and certain other parties, together with the additional conveyance
documents and instruments contemplated or referenced thereunder.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” is defined in Section 3.1(a).

 

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders and ordinances, legally enforceable requirements and rules
of common law, now or hereafter in effect, relating to the protection of the
environment including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” is defined in the introductory paragraph of this Agreement.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, (b) petroleum, petroleum products,
crude oil, oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, and other petroleum hydrocarbons, whether refined or unrefined
and (c) asbestos, whether in a friable or non-friable condition, and
polychlorinated biphenyls.

 

“Indemnified Party” means either the Partnership Entities or the TMG Entities,
as the case may be, each in its capacity as a party entitled to indemnification
in accordance with Article III.

 

“Indemnifying Party” means either a Partnership Group Member or TMG, as the case
may be, each in its capacity as a party from whom indemnification may be sought
in accordance with Article III.

 

“Indenture” means the Indenture, dated May 30, 2003, by and among TMG and the
subsidiary guarantors listed on the signature pages thereto and Wells Fargo Bank
Minnesota, National Association, as Trustee, relating to the Notes.

 

3

--------------------------------------------------------------------------------


 

“Insurance Reimbursement” is defined in Section 4.1(b).

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Notes” is defined in Section 2.2(f).

 

“OLP GP” is defined in the introductory paragraph of this Agreement.

 

“Operating Partnership” is defined in the introductory paragraph of this
Agreement.

 

“Options” is defined in Section 5.1(a).

 

“Option Assets” is defined in Section 5.1(a).

 

“Option Term Sheet” is defined in Section 5.2(a).

 

“Partnership” is defined in the introductory paragraph of this Agreement.

 

“Partnership Acceptance Deadline” is defined in Section 6.2(b).

 

“Partnership Acquisition Proposal” is defined in Section 6.2(a).

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of TransMontaigne Partners L.P., dated as of the Closing
Date, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement.  No amendment or modification to
the Partnership Agreement subsequent to the Closing Date shall be given effect
for the purposes of this Agreement unless consented to by each of the Parties to
this Agreement.

 

“Partnership Disposition Notice” is defined in Section 6.2(a).

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

 

“Partnership Group” means the Partnership, the OLP GP, the Operating Partnership
and any Subsidiary of any such Person, treated as a single consolidated entity;
and “Partnership Group Member” means any member of the Partnership Group.

 

“Partnership Offer Price” is defined in Section 6.2(a).

 

“Party” and “Parties” are defined in the introductory paragraph of this
Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Pipeline Terminals Option” is defined in Section 5.1(a).

 

4

--------------------------------------------------------------------------------


 

“Proposed Option Price” is defined in Section 5.2(b).

 

“Proposed Price” is defined in Section 2.3(b).

 

“Proposed Transferee” is defined in Section 6.1(a).

 

“Retained Assets” means the terminals, pipelines and other assets and
investments owned by any of the TMG Entities as of the Closing Date that were
not conveyed, contributed or otherwise transferred to the Partnership Group
pursuant to the Contribution Agreement and other documents relating to the
transactions referred to in the Contribution Agreement, including, without
limitation, replacements and natural extensions of any Retained Assets.

 

“River Terminals Option” is defined in Section 5.1(a).

 

“ROFR Assets” is defined in Section 6.1(c).

 

“Services” is defined in Section 4.1(a).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Tangible Assets” is defined in Section 2.1(a).

 

“Term Sheet” is defined in Section 2.3(a).

 

“Terminaling and Transportation Services Agreement” means that certain
Terminaling and Transportation Services Agreement, dated as of the date hereof,
among TransMontaigne Product Services Inc., Coastal Fuels Marketing, Inc. and
the Partnership.

 

“TMG” is defined in the introductory paragraph of this Agreement.

 

“TMG Acceptance Deadline” is defined in Section 6.2(a).

 

“TMG Acquisition Proposal” is defined in Section 6.2(b).

 

5

--------------------------------------------------------------------------------


 

“TMG Disposition Notice” is defined in Section 6.2(b).

 

“TMG Entities” means TMG and any Person controlled, directly or indirectly, by
TMG other than the Partnership Entities; and “TMG Entity” means any of the TMG
Entities.

 

“TMG Offer Price” is defined in Section 6.2(b).

 

“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.

 

“Transfer”, including the correlative terms “Transferring” or “Transferred”,
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of any assets, property or rights.

 

“Units” is defined in the Partnership Agreement.

 

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.

 

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

 

ARTICLE II
Offers to Sell Tangible Assets

 

2.1          Tangible Assets.

 

(a)           For so long as a TMG Entity controls the General Partner, and
subject to the exceptions set forth in Section 2.2, TMG shall be required to
offer, and to cause the other TMG Entities to offer, to the Partnership,
pursuant to the procedures set forth in Section 2.3, any tangible asset or group
of tangible assets that any TMG Entity either

 

(i) acquires (by means of purchase, or by means of lease or joint venture
arrangements controlled by a TMG Entity and extending for more than five years;
provided that any TMG Entity’s obligation to make an offer with respect to any
joint venture arrangement will be subject to the terms and conditions of such
arrangement (including any rights of first refusal), and will be limited to such
TMG Entity’s interest in such asset) or

 

6

--------------------------------------------------------------------------------


 

(ii) constructs (either on its own or by means of joint venture arrangements
controlled by a TMG Entity and extending for more than five years; provided that
any TMG Entity’s obligation to make an offer with respect to any joint venture
arrangement will be subject to the terms and conditions of such arrangement
(including any rights of first refusal), and will be limited to such TMG
Entity’s interest in such asset).

 

Both (i) and (ii) above relate to the storage, transportation or terminaling of
refined petroleum products in the United States, provided such assets generate
“qualifying income” (as defined in Section 7704 of the Internal Revenue Code)
(“Tangible Assets”).

 

(b)           The Parties acknowledge that any potential Transfer of Tangible
Assets pursuant to this Article II shall be subject to, conditioned on and in
compliance with the terms and conditions of the Indenture and the obtaining of
any and all necessary consents of equityholders, noteholders or other
securityholders, governmental authorities, lenders or other third parties.  If
TMG believes in good faith that the consent of holders of its Notes is required
under the Indenture for the Transfer of any Tangible Assets and if the Tangible
Assets to be transferred have a fair value or construction cost (determined as
provided in Section 2.2(c), or (d) as applicable) in excess of $50 million, then
TMG will use commercially reasonable efforts to obtain such consent.  If TMG is
not successful in obtaining the necessary consent of the holders of the Notes,
then it will use commercially reasonable efforts to redeem the Notes on terms
set forth in the Indenture or otherwise determined by TMG to be economical to
TMG; provided, that TMG shall have no obligation hereunder to pay any premium in
connection with any such redemption of the Notes.  If the exercise of any of the
Partnership’s rights to acquire Tangible Assets hereunder is prevented or
delayed due to TMG’s failure to obtain the consent of the holders of, or to
redeem, the Notes, then the exercise period for each such right shall be
automatically extended until such time as the exercise thereof will not be so
prevented or delayed.

 

2.2          Permitted Exceptions.  Notwithstanding any other provision of this
Agreement, TMG shall not be required to offer or to cause the other TMG Entities
to offer to the Partnership any of the following Tangible Assets or groups of
Tangible Assets:

 

(a)           any Retained Assets, including, without limitation, the Option
Assets unless and until purchased by a Partnership Group Member;

 

(b)           any Tangible Asset or group of Tangible Assets acquired or
constructed by a TMG Entity with the written approval of the Conflicts Committee
to the effect that such acquired or constructed Tangible Assets are permitted to
be excepted from the provisions of Section 2.1 hereof;

 

(c)           any Tangible Asset or group of Tangible Assets acquired, including
as part of a larger acquisition of other assets, by a TMG Entity after the
Closing Date (the “Acquired Assets”) if the fair value of the Acquired Assets
(as determined in

 

7

--------------------------------------------------------------------------------


 

good faith by written resolution of the Board of Directors of TMG) does not
exceed $10.0 million;

 

(d)           any Tangible Asset or group of Tangible Assets, or capital
improvements to Tangible Assets, constructed, including as part of a larger
construction project, by a TMG Entity after the Closing Date (the “Constructed
Assets”) if the estimated construction cost of the Constructed Assets (as
determined in good faith by written resolution of the Board of Directors of TMG)
does not exceed $10.0 million;

 

(e)           any Tangible Asset acquired in connection with an Asset Exchange
Transaction; and

 

(f)            subject to the provisions of Section 2.1(b), any Tangible Asset
or group of Tangible Assets that, in the opinion of counsel for TMG, if
purchased by the Partnership would require approval of the stockholders of TMG
or the holders of its 9-1/8% Senior Subordinated Notes due 2010 (the “Notes”)
under the Indenture, unless and until such approval is obtained.

 

2.3          Procedures.

 

(a)           No later than two years following (i) the closing date of the
acquisition of any Tangible Asset or group of Tangible Assets, or (ii) the date
on which a capital improvement of any Tangible Asset or group of Tangible Assets
is first put into commercial service following completion of construction and
testing, as applicable, TMG shall notify the General Partner that the
Partnership will have a one-year opportunity to purchase the Tangible Asset or
group of Tangible Assets.  The General Partner shall notify TMG in writing
during such one-year period that either (A) the General Partner has elected,
with the approval of the Conflicts Committee, not to cause a Partnership Group
Member to pursue the opportunity, in which case the TMG Entities may own,
operate or Transfer the Tangible Asset or group of Tangible Assets without any
further obligation to offer the Tangible Asset or group of Tangible Assets to
the Partnership (including pursuant to Article VI), or (B) the General Partner
has elected to cause a Partnership Group Member to pursue the opportunity.  If
during such one-year period the General Partner notifies TMG that it wishes to
cause a Partnership Group Member to pursue the opportunity, within 45 days after
such notification TMG shall submit a term sheet (a “Term Sheet”) to the General
Partner containing the fundamental terms (other than purchase price and in
accordance with the requirements of the Indenture, if applicable) on which it
would be willing to sell (or to cause another TMG Entity to sell) the Tangible
Asset or group of Tangible Assets, including any proposed commitments from the
TMG Entities, if any.

 

(b)           Within 45 days after delivery of the Term Sheet, the General
Partner shall determine, on behalf of the Partnership and with the concurrence
of the Conflicts Committee, whether it wishes to cause a Partnership Group
Member to acquire the Tangible Asset or group of Tangible Assets and submit to
TMG the cash purchase price (the “Proposed Price”) it is willing to cause the
Partnership Group Member to pay for the Tangible Asset or group of Tangible
Assets and that would satisfy the

 

8

--------------------------------------------------------------------------------


 

requirements of the Indenture, if applicable.  If the General Partner either (i)
fails to respond to the Term Sheet within 45 days of TMG’s delivery thereof or
(ii) rejects, with the concurrence of the Conflicts Committee, the opportunity,
then the TMG Entities may own, operate or Transfer the Tangible Asset or group
of Tangible Assets without any further obligation to offer the Tangible Asset or
group of Tangible Assets to the Partnership (including pursuant to Article VI). 
If the General Partner submits a Proposed Price, TMG and the Conflicts Committee
shall negotiate the terms of the purchase and sale in good faith for 60 days. 
If TMG and the Conflicts Committee are unable to agree on such terms during such
60-day period, TMG may attempt to sell the Tangible Asset or group of Tangible
Assets to a person who is not an Affiliate of TMG within six months of the
termination of such 60-day period at a purchase price, as determined by written
resolution of the Board of Directors of TMG, not less than 105% of the Proposed
Price and otherwise on terms that are not materially more favorable to the
proposed purchaser than the terms specified in the Term Sheet submitted by TMG
pursuant to Section 2.3(a) with respect to such Tangible Asset or group of
Tangible Assets.  If no sale to a non-Affiliate occurs within such six-month
period, the General Partner shall have the right (but not the obligation) to
cause, on behalf of the Partnership and with the concurrence of the Conflicts
Committee, a Partnership Group Member to purchase the Tangible Asset or group of
Tangible Assets at the Proposed Price and on the other fundamental terms
specified in the Term Sheet provided to the General Partner pursuant to Section
2.3(a) with respect to the Tangible Asset or group of Tangible Assets.  The
General Partner shall notify TMG of its intent to cause a Partnership Group
Member to purchase the Tangible Asset or group of Tangible Assets at the
Proposed Price, and on the other fundamental terms specified in the Term Sheet
provided to the General Partner pursuant to Section 2.3(a) with respect to the
Tangible Asset or group of Tangible Assets, within 45 days of the expiration of
such six-month period or such earlier date on which TMG notifies the General
Partner that it will no longer pursue a sale to a non-Affiliate.  If the General
Partner either (A) fails to respond within such 45-day period or (B) rejects the
opportunity, then the TMG Entities may own, operate or Transfer the Tangible
Asset or group of Tangible Assets without any further obligation to offer the
Tangible Asset or group of Tangible Assets to the Partnership (including
pursuant to Article VI).

 

(c)           If requested by the General Partner, TMG shall use commercially
reasonable efforts to obtain financial statements with respect to any Tangible
Asset or group of Tangible Assets purchased by a Partnership Group Member as
required under Regulation S-X promulgated by the Securities and Exchange
Commission or any successor statute.

 

2.4          Scope of Obligation.  Subject to the obligations to offer to sell
Tangible Assets as set forth in this Article II, each TMG Entity shall be free
to engage in any business activity, including those that may be in direct
competition with any Partnership Entity.

 

2.5          Enforcement.  TMG agrees and acknowledges that the Partnership does
not have an adequate remedy at law for the breach by TMG of the covenants and
agreements set forth in this Article II, and that any breach by TMG of the
covenants and agreements set forth in this Article II would result in
irreparable injury to the Partnership.  TMG further agrees and acknowledges that
the Partnership may, in addition to the other remedies which may be available

 

9

--------------------------------------------------------------------------------


 

to the Partnership, file a suit in equity to enjoin TMG from such breach, and
consent to the issuance of injunctive relief under this Agreement.

 

ARTICLE III
Indemnification

 

3.1          Environmental Indemnification.

 

(a)           Subject to Section 3.2, TMG shall indemnify, defend and hold
harmless the Partnership Group for a period of five years after the Closing Date
from and against environmental and Toxic Tort losses, damages (including,
without limitation, real property damages and natural resource damages),
injuries (including, without limitation, personal injury and death),
liabilities, claims, demands, breaches of contracts, causes of action,
judgments, settlements, fines, penalties, costs and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Partnership Group by reason of or arising out of:

 

(i)            any violation, or correction of any violation, of Environmental
Laws associated with the ownership or operation of the Assets, or

 

(ii)           any event or condition associated with the ownership or operation
of the Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or release of Hazardous Substances generated by the operation of the Assets at
non-Asset locations) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) the cost or expense of the preparation and implementation
of any closure, remedial, corrective action, or other plans required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, and (C) the cost and expense for any environmental or Toxic
Tort pre-trial, trial, or appellate legal or litigation support work;

 

but only to the extent that such violation complained of under Section 3.1(a)(i)
or such events or conditions included under Section 3.1(a)(ii) occurred before
the Closing Date (collectively, “Covered Environmental Losses”).

 

(b)           The Partnership Group shall jointly and severally indemnify,
defend and hold harmless the TMG Entities from and against environmental and
Toxic Tort losses, damages (including, without limitation, real property damages
and natural resource damages), injuries (including, without limitation, personal
injury and death), liabilities, claims, demands, breaches of contracts, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, court costs and reasonable attorney’s and
expert’s fees) of any and every kind or character, known or

 

10

--------------------------------------------------------------------------------


 

unknown, fixed or contingent, suffered or incurred by the TMG Entities by reason
of or arising out of:

 

(i)            any violation or correction of violation of Environmental Laws
associated with the ownership or operation of the Assets, or

 

(ii)           any event or condition associated with the ownership or operation
of the Assets (including, but not limited to, the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or release of Hazardous Substances generated by the operation of the Assets at
non-Asset locations) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws, (B) the cost or expense of the preparation
and implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;

 

and regardless of whether such violation complained of under Section 3.1(b)(i)
or such events or conditions included under Section 3.1(b)(ii) occurred before
or after the Closing Date, except to the extent that any of the foregoing are
Covered Environmental Losses for which the Partnership Group is entitled to
indemnification from TMG under this Article III.

 

3.2          Limitations Regarding Environmental Indemnification.  The aggregate
liability of TMG in respect of all Covered Environmental Losses under Section
3.1(a) shall not exceed $15.0 million.  TMG shall not have any obligation under
Section 3.1(a) until the Covered Environmental Losses of the Partnership Group
exceed $250,000, and then only to the extent such aggregate Covered
Environmental Losses exceed $250,000.  Notwithstanding anything herein to the
contrary, in no event shall TMG have any indemnification obligations under
Section 3.1(a) for claims made as a result of additions to or modifications of
Environmental Laws promulgated after the Closing Date.

 

3.3          Right of Way Indemnification.  TMG shall indemnify, defend and hold
harmless the Partnership Group from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Group by reason of or arising out of (a) the failure of the applicable
Partnership Group Member to be the owner of such valid and indefeasible easement
rights or fee ownership interests in and to the lands on which any refined
products terminal, pipeline or related equipment conveyed or contributed or
otherwise Transferred (including by way of a Transfer of the ownership interest
of a Person or by operation of law) to the applicable Partnership Group Member
on the Closing Date is located as of the Closing Date; (b) the failure of the
applicable Partnership Group Member to have the consents, licenses and permits
necessary to allow any such pipeline referred to in clause (a) of this Section
3.3 to cross the roads, waterways, railroads

 

11

--------------------------------------------------------------------------------


 

and other areas upon which any such pipeline is located as of the Closing Date;
and (c) the cost of curing any condition set forth in clause (a) or (b) above
that does not allow any Asset to be operated in accordance with customary
industry practice, to the extent that TMG is notified in writing of any of the
foregoing within five years after the Closing Date.

 

3.4          Additional Indemnification.

 

(a)           In addition to and not in limitation of the indemnification
provided under Sections 3.1(a) and 3.3, TMG shall indemnify, defend, and hold
harmless the Partnership Group from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Group by reason of or arising out of (i) all currently pending legal actions
against the TMG Entities, (ii) events and conditions associated with the
Retained Assets (including, without limitation, the Option Assets unless and
until purchased by a Partnership Group Member), whether occurring before or
after the Closing Date, and (iii) all federal, state and local income tax
liabilities attributable to the operation of the Assets prior to the Closing
Date, including any such income tax liabilities of the TMG Entities that may
result from the consummation of the formation transactions for the Partnership
Group and the General Partner.

 

(b)           In addition to and not in limitation of the indemnification
provided under Section 3.1(b) or the Partnership Agreement, the Partnership
Group shall jointly and severally indemnify, defend, and hold harmless the TMG
Entities from and against any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorney’s and
expert’s fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the TMG Entities by reason of or arising out
of events and conditions associated with the operation of the Assets and
occurring on or after the Closing Date (other than Covered Environmental Losses,
which are provided for under Section 3.1), unless such indemnification would not
be permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7(a) of the Partnership Agreement.

 

3.5          Indemnification Procedures.

 

(a)           The Indemnified Party agrees that promptly after it becomes aware
of facts giving rise to a claim for indemnification under this Article III, it
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.

 

(b)           The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating

 

12

--------------------------------------------------------------------------------


 

thereto; provided, however, that no such settlement shall be entered into
without the consent of the Indemnified Party unless it includes a full release
of the Indemnified Party from such matter or issues, as the case may be, and
does not include the admission of fault, culpability or a failure to act, by or
on behalf of such indemnified party.

 

(c)           The Indemnified Party agrees to cooperate fully with the
Indemnifying Party, with respect to all aspects of the defense of any claims
covered by the indemnification under this Article III, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records, and other information furnished by the Indemnified Party
pursuant to this Section 3.5.  In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article III;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense.  The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.

 

(d)           In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons.  For
purposes of calculating the aggregate liability of TMG under Section 3.1(a), TMG
will be deemed to have incurred any such liability when incurred or paid (and
such liability shall be applied toward the $15.0 million limitation on liability
set forth in Section 3.2), regardless of the status of any insurance claims in
respect thereof, and such liability (and the application thereof toward the
$15.0 million limitation on liability set forth in Section 3.2) will be reduced
when any insurance proceeds in respect thereof are actually received by TMG to
the extent that TMG is not required to pay such proceeds over to any of the
Partnership Entities.

 

(e)           The date on which notification of a claim for indemnification is
received by the Indemnifying Party shall determine whether such claim is timely
made.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV
Services

 

4.1          General.

 

(a)           During the period commencing on the Closing Date and terminating
on the earlier to occur of the TMG Entities ceasing to control the General
Partner or the third anniversary of the Closing Date (subject to the extension
provided in paragraph (d) below, the “Applicable Period”), the Partnership shall
pay TMG and its Affiliates an administrative fee (the “Administrative Fee”) of
$2.8 million per year, payable in arrears in equal quarterly installments
beginning on the first fiscal quarter-end of the Partnership following the
Closing Date (prorated to account for any partial quarterly period), for the
provision by TMG and its Affiliates (including, without limitation, the General
Partner) for the Partnership Group’s benefit of certain corporate staff and
support services during the Applicable Period including, without limitation, the
services listed on Schedule I to this Agreement (the “Services”). 
Notwithstanding the foregoing, the Services shall not include any services that
are outsourced by TMG and its Affiliates to third parties; provided that, with
respect to any such excluded service that was utilized by TMG or its Affiliates
during the twelve-month period preceding the Closing Date, such excluded service
was outsourced by TMG or its Affiliates during such twelve-month period (it
being understood that any such excluded service not utilized during such
twelve-month period shall be excluded from the Services to the extent outsourced
after the Closing Date).  The Services will be substantially identical in nature
and quality to the services of such type previously provided by TMG and its
Affiliates in connection with their management and operation of the Assets
during the one-year period prior to the Closing Date (to the extent the Assets
were managed and operated by TMG and its Affiliates during such periods). 
During the Applicable Period, the Partnership Group will satisfy all of its
needs for Services through TMG and its Affiliates.  TMG may increase the
Administrative Fee on the first and second anniversary of the Closing Date by an
amount up to the product of the then-current Administrative Fee multiplied by
the percentage increase, if any, from the immediately preceding year in the
Consumer Price Index — All Urban Consumers, U.S. City Average, Not Seasonally
Adjusted.  If the Partnership or any other Partnership Group Member acquires or
constructs additional assets during the Applicable Period, then TMG shall
propose a revised Administrative Fee covering the provision of Services for such
additional assets and that complies with the terms and conditions of the
Indenture.  If the General Partner, on behalf of the Partnership Group and with
the concurrence of the Conflicts Committee, agrees to such revised
Administrative Fee, TMG and its Affiliates, as applicable, shall provide
Services for the additional assets pursuant to the terms set forth herein, and
references herein to the “Assets” shall thereafter include such additional
assets.

 

(b)           During the Applicable Period, the Partnership shall pay TMG and
its Affiliates an insurance reimbursement (the “Insurance Reimbursement”) of
$1.0 million per year, payable in equal quarterly installments, for insurance
premiums with respect to the initially-contributed Assets.  TMG may increase the
Insurance Reimbursement at any time in accordance with increases in the premiums
or fees payable under the applicable insurance policies.  If the Partnership or
any other Partnership Group

 

14

--------------------------------------------------------------------------------


 

Member acquires or constructs additional assets during the Applicable Period,
TMG shall propose a revised Insurance Reimbursement covering insurance premiums
for such additional assets.  If the General Partner, on behalf of the
Partnership Group and with the concurrence of the Conflicts Committee, agrees to
such revised Insurance Reimbursement, TMG shall procure insurance coverage for
the additional assets pursuant to the terms set forth herein.

 

(c)           On each anniversary of the Closing Date, the Partnership will have
the right to submit to TMG a proposal to reduce the amount of the Administrative
Fee for that year if the Partnership believes, in good faith, that the Services
performed by TMG and its Affiliates for the year in question do not justify
payment of the full Administrative Fee for that year.  If the Partnership
submits such a proposal to TMG, TMG agrees that it will negotiate in good faith
with the Partnership to determine if the Administrative Fee for that year should
be reduced and, if so, by how much, subject to the terms and conditions of the
Indenture.

 

(d)           The Applicable Period shall automatically renew for subsequent
two-year periods, cancelable on one year’s notice by either TMG or the
Partnership.  Following the expiration of the Applicable Period, the General
Partner will determine the amount of corporate staff and support expenses and
insurance premium expenses that are properly allocable to the Partnership Group
in accordance with the terms of the Partnership Agreement.

 

(e)           The Administrative Fee shall not include and the Partnership Group
shall reimburse TMG and its Affiliates for:

 

(i)            wages and salaries of employees of any TMG Entity, to the extent,
but only to the extent, such employees perform services for the Partnership
Group on-site at any Asset;

 

(ii)           the cost of employee benefits relating to employees of any TMG
Entity, such as 401(k), pension, and health insurance benefits, to the extent,
but only to the extent, such employees perform services for the Partnership
Group on-site at any Asset;

 

(iii)          out-of-pocket costs and expenses incurred by TMG or its
Affiliates on behalf of the Partnership Group, including the incremental general
and administrative expenses of the Partnership’s becoming a public company, such
as K-1 preparation, external audit, internal audit, transfer agent and
registrar, legal, printing, unitholder reports, and other costs and expenses;
and

 

(iv)          all sales, use, excise, value added or similar taxes, if any, that
may be applicable from time to time in respect of the Services.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V
Purchase Options

 

5.1          Option to Purchase Certain Assets Retained by the TMG Entities.

 

(a)           Subject to Section 5.1(d), TMG, on behalf of itself and the other
TMG Entities, hereby grants to the Partnership exclusive options to purchase all
of the TMG Entities’ right, title and interest in, to and under certain of the
refined product terminals retained by the TMG Entities, consisting of the
following assets (the “Option Assets”):

 

(i)            the TMG Entities’ terminal complex located in Brownsville, Texas
(the “Brownsville Option”);

 

(ii)           the TMG Entities’ refined product terminals located at various
points along the Plantation and Colonial pipeline corridors, which extend from
the Gulf Coast through the Southeast and Mid-Atlantic regions (the “Pipeline
Terminals Option”); and

 

(iii)          the TMG Entities’ refined product terminals located along the
Mississippi and Ohio River areas (the “River Terminals Option”, and together
with the Brownsville Option and the Pipeline Terminals Option, the “Options”).

 

The Option Assets subject to each Option are described in greater detail on
Schedule II hereto, and all references to such Option Assets in this Agreement
shall be deemed qualified by the descriptions thereof set forth on such Schedule
II.  Any tangible assets received by a TMG Entity in an Asset Exchange
Transaction in exchange for any of the Option Assets described above will be
subject to the Options described in this Section 5.1.  For the avoidance of
doubt, the Option Assets do not include the TMG Entities’ (i) tug and barge
operations, (ii) supply, distribution and marketing businesses, (iii)
proprietary pipeline receipt and delivery system at the Port Everglades (North)
and Port Everglades (South) terminals, and (iv) refined product terminals
located in Rensselaer, New York and Chippewa Falls, Wisconsin.

 

(b)           The Brownsville Option will be exercisable beginning on January 1,
2006 for a period of one year.  The Pipeline Terminals Option will be
exercisable beginning on December 1, 2007 for a period of one year.  The River
Terminals Option will be exercisable beginning on December 1, 2008 for a period
of one year.

 

(c)           TMG shall cause each other TMG Entity to comply with the terms of
this Article V.

 

(d)           The Parties acknowledge that any potential Transfer of the Option
Assets pursuant to this Article V shall be subject to and conditioned on
obtaining any and all necessary consents of TMG’s and its Affiliates’
shareholders, noteholders and other securityholders, governmental authorities,
lenders and other third parties.  If TMG believes in good faith that the consent
of holders of its Notes is required under the Indenture for the Transfer of any
Option Assets, then TMG will use commercially

 

16

--------------------------------------------------------------------------------


 

reasonable efforts to obtain such consent.  If TMG is not successful in
obtaining the necessary consent of the holders of the Notes, then it will use
commercially reasonable efforts to redeem the Notes on terms set forth in the
Indenture or otherwise determined by TMG to be economical to TMG; provided, that
TMG shall have no obligation hereunder to pay any premium in connection with any
such redemption of the Notes.  If the exercise of any of the Options is
prevented or delayed due to TMG’s failure to obtain the consent of the holders
of, or to redeem, its Notes, then the exercise period for each such affected
Option shall be automatically extended until such time as the exercise thereof
will not be so prevented or delayed.

 

5.2          Procedures.

 

(a)           The General Partner shall notify TMG in writing during each Option
exercise period that either (i) the General Partner has elected, with the
approval of the Conflicts Committee, not to cause a Partnership Group Member to
exercise such Option, in which case the TMG Entities may own, operate or
Transfer the Option Assets subject to the applicable Option without any further
obligation to offer such Option Assets to the Partnership (including pursuant to
Article VI), or (ii) the General Partner, with the approval of the Conflicts
Committee, wishes to cause a Partnership Group Member to exercise such Option,
subject to the negotiation of the terms of the exercise of such Option pursuant
to the provisions of Section 5.2(b).  If during the applicable exercise period
the General Partner notifies TMG that it wishes to cause a Partnership Group
Member to exercise such Option, within 45 days after such notification TMG shall
submit a term sheet (an “Option Term Sheet”) to the General Partner containing
the fundamental terms (other than purchase price and in accordance with the
requirements of the Indenture, if applicable) on which it would be willing to
sell (or to cause another TMG Entity to sell) the applicable Option Assets,
including any proposed commitments from the TMG Entities, if any.

 

(b)           Within 45 days after delivery of the Option Term Sheet, the
General Partner shall submit to TMG, on behalf of the Partnership and with the
concurrence of the Conflicts Committee, the cash purchase price (the “Proposed
Option Price”) it is willing to cause a Partnership Group Member to pay for the
applicable Option Assets and that would satisfy the requirements of the
Indenture, if applicable.  Thereafter, TMG and the Conflicts Committee shall
negotiate the terms of the purchase and sale in good faith for 60 days.  If TMG
and the Conflicts Committee are unable to agree on such terms during such 60-day
period, TMG may attempt to sell the applicable Option Assets to a person who is
not an Affiliate of TMG within six months of the termination of such 60-day
period, provided that the purchase price for such Option Assets may not be less
than 105% of the Proposed Option Price and otherwise shall be on terms that are
not materially more favorable to the proposed purchaser as the terms specified
in the Option Term Sheet submitted by TMG pursuant to Section 5.2(a) with
respect to such Option Assets, in each case as determined by written resolution
of the Board of Directors of TMG.  If no sale to a non-Affiliate occurs within
such six-month period, the General Partner shall have the right (but not the
obligation) to cause, on behalf of the Partnership and with the concurrence of
the Conflicts Committee, a Partnership Group Member to purchase the applicable
Option Assets at the Proposed Option Price

 

17

--------------------------------------------------------------------------------


 

and otherwise upon the terms specified in the Option Term Sheet.  The General
Partner shall notify TMG of its intent to cause a Partnership Group Member to
purchase the applicable Option Assets at the Proposed Option Price within 45
days of the expiration of such six-month period or such earlier date on which
TMG notifies the General Partner that it will no longer pursue a sale to a
non-Affiliate.  If the General Partner either (A) fails to respond within such
45-day period or (B) rejects the opportunity by written notice of the General
Partner, with the approval of the Conflicts Committee, to TMG, then the TMG
Entities may own, operate or Transfer the applicable Option Assets without any
further obligation to offer the applicable Option Assets to the Partnership
(including pursuant to Article VI).

 

(c)           If requested by the General Partner, TMG shall use commercially
reasonable efforts to obtain financial statements with respect to any Option
Assets purchased by a Partnership Group Member as required under Regulation S-X
promulgated by the Securities and Exchange Commission or any successor statute.

 

ARTICLE VI
Rights of First Refusal

 

6.1          Rights of First Refusal.

 

(a)           Subject to Section 6.1(c), for so long as a TMG Entity controls
the General Partner the Partnership hereby grants to TMG a right of first
refusal on any proposed Transfer (other than a grant of a security interest to a
bona fide third party lender or a Transfer to another Partnership Group Member)
of assets held by a Partnership Group Member that are in the same line of
business in which any TMG Entity is then currently engaged; provided, that TMG
agrees to pay or to cause such other TMG Entity to pay no less than 105% of the
purchase price offered by a bona fide third party prospective acquiror (a
“Proposed Transferee”).  In addition, subject to Section 6.1(c), the Partnership
hereby grants to TMG a right of first refusal with respect to any petroleum
product tankage capacity that (i) is put into commercial service after the
Closing Date, (ii) was subject to the Terminaling and Transportation Services
Agreement prior to the termination or expiration thereof or (iii) is subject to
a contract which terminates or becomes terminable by a Partnership Group Member
after the Closing Date (excluding any contract which is renewable solely at the
option of the customer); provided, that TMG agrees to pay or to cause another
TMG Entity to pay no less than 105% of the fees offered by the Proposed
Transferee.

 

(b)           Subject to Section 6.1(c), for so long as a TMG Entity controls
the General Partner TMG, on behalf of itself and the other TMG Entities, hereby
grants to the Partnership a right of first refusal on any proposed Transfer
(other than a grant of a security interest to a bona fide third party lender, a
Transfer to another TMG Entity or a Transfer consummated pursuant to an Asset
Exchange Transaction) of (i) any Tangible Asset prior to the delivery of a Term
Sheet related to such Tangible Asset to the General Partner and (ii) any Option
Asset prior to the exercise period of the applicable Option with respect
thereto; provided, in each case, that the Partnership agrees to pay or to cause

 

18

--------------------------------------------------------------------------------


 

another Partnership Group Member to pay no less than 105% of the purchase price
offered by a Proposed Transferee.

 

(c)           The Parties acknowledge that any potential Transfer of assets
pursuant to this Article VI (such assets, the “ROFR Assets”) shall be subject
to, conditioned on and in compliance with the terms and conditions in the
Indenture and obtaining any and all necessary consents of equityholders,
noteholders or other securityholders, governmental authorities, lenders or other
third parties.  Any tangible assets received by a TMG Entity in an Asset
Exchange Transaction in exchange for any of the ROFR Assets described in
paragraph (b) above will be subject to the provisions of this Section 6.1.

 

6.2          Procedures.

 

(a)           If a Partnership Group Member proposes to Transfer any ROFR Assets
to a Proposed Transferee (a “Partnership Acquisition Proposal”), then the
General Partner shall promptly give written notice (a “Partnership Disposition
Notice”) thereof to TMG.  The Partnership Disposition Notice shall set forth the
following information in respect of the proposed Transfer:  (i) the name and
address of the Proposed Transferee, (ii) the ROFR Asset(s) subject to the
Partnership Acquisition Proposal, (iii) the purchase price offered by such
Proposed Transferee (the “Partnership Offer Price”), (iv) reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
TMG to reasonably determine the fair value of such non-cash consideration, (v)
the General Partner’s estimate of the fair value of any non-cash consideration,
and (vi) all other material terms and conditions of the Partnership Acquisition
Proposal that are then known to the General Partner.  To the extent the Proposed
Transferee’s offer consists of consideration other than cash (or in addition to
cash), the Partnership Offer Price shall be deemed equal to the amount of any
such cash plus the fair value of such non-cash consideration.  If TMG determines
that it wishes to, or wishes to cause another TMG Entity to, purchase the
applicable ROFR Assets on the terms set forth in the Partnership Disposition
Notice (subject to the provisos set forth in Section 6.1(a), including without
limitation the requirement therein to pay 105% of the purchase price specified
in the Partnership Disposition Notice), it will deliver notice thereof to the
General Partner within 45 days after the General Partner’s delivery of the
Partnership Disposition Notice (the “TMG Acceptance Deadline”).  Failure to
provide such notice within such 45-day period shall be deemed to constitute a
decision not to purchase the applicable ROFR Assets, and TMG shall be deemed to
have waived its rights with respect to such proposed disposition of the
applicable ROFR Assets, but not with respect to any future offer of such ROFR
Assets.  If the Transfer by the Partnership Group Member to the Proposed
Transferee is not consummated in accordance with the terms of the Partnership
Acquisition Proposal within the later of (A) 180 days after the TMG Acceptance
Deadline, and (B) 10 days after the satisfaction of all consent, governmental
approval or filing requirements, if any, the Partnership Acquisition Proposal
shall be deemed to lapse, and the Partnership Group Member may not Transfer any
of the ROFR Assets described in the Partnership Disposition Notice without
complying again with the provisions of this Article VI if and to the extent then
applicable.

 

19

--------------------------------------------------------------------------------


 

(b)           If a TMG Entity proposes to Transfer any ROFR Assets to a Proposed
Transferee (a “TMG Acquisition Proposal”), then TMG shall promptly give written
notice (a “TMG Disposition Notice”) thereof to the General Partner.  The TMG
Disposition Notice shall set forth the following information in respect of the
proposed Transfer:  (i) the name and address of the Proposed Transferee, (ii)
the ROFR Asset(s) subject to the TMG Acquisition Proposal, (iii) the purchase
price offered by such Proposed Transferee (the “TMG Offer Price”), (iv) proposed
throughput arrangements, if any, (v) reasonable detail concerning any non-cash
portion of the proposed consideration, if any, to allow the General Partner to
reasonably determine the fair value of such non-cash consideration, (vi) TMG’s
estimate of the fair value of any non-cash consideration, and (vii) all other
material terms and conditions of the TMG Acquisition Proposal that are then
known to TMG.  To the extent the Proposed Transferee’s offer consists of
consideration other than cash (or in addition to cash) the TMG Offer Price shall
be deemed equal to the amount of any such cash plus the fair value of such
non-cash consideration.  No later than 45 days after TMG’s delivery of the TMG
Disposition Notice (the “Partnership Acceptance Deadline”), the General Partner
shall notify TMG in writing that either (i) the General Partner has elected,
with the approval of the Conflicts Committee, not to cause a Partnership Group
Member to purchase the applicable ROFR Assets on the terms set forth in the TMG
Disposition Notice (subject to the proviso set forth in Section 6.1(b),
including without limitation the requirement therein to pay 105% of the purchase
price specified in the TMG Disposition Notice), in which case the TMG Entities
may own, operate or Transfer the applicable ROFR Assets without any further
obligation to offer such ROFR Assets to the Partnership, other than any re-offer
of the same ROFR Assets pursuant to the terms set forth in this paragraph (b)
below, or (ii) the General Partner has elected to cause a Partnership Group
Member to purchase the applicable ROFR Assets on the terms set forth in the TMG
Disposition Notice (subject to the proviso set forth in Section 6.1(b),
including without limitation the requirement therein to pay 105% of the purchase
price specified in the TMG Disposition Notice).  If the Transfer by the TMG
Entity to the Proposed Transferee is not consummated in accordance with the
terms of the TMG Acquisition Proposal within the later of (A) 180 days after the
Partnership Acceptance Deadline, and (B) 10 days after the satisfaction of all
consent, governmental approval or filing requirements, if any, the TMG
Acquisition Proposal shall be deemed to lapse, and the TMG Entity may not
Transfer any of the ROFR Assets described in the TMG Disposition Notice without
complying again with the provisions of this Article VI if and to the extent then
applicable.

 

(c)           If requested by the transferee Party, the transferor Party shall
use commercially reasonable efforts to obtain financial statements with respect
to any ROFR Assets Transferred pursuant to this Article VI as required under
Regulation S-X promulgated by the Securities and Exchange Commission or any
successor statute.  TMG and the Partnership Group shall cooperate in good faith
in obtaining all necessary consents of equityholders, noteholders or other
securityholders, governmental authorities, lenders or other third parties.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VII

Miscellaneous

 

7.1          Choice of Law; Submission to Jurisdiction.  This Agreement shall be
subject to and governed by the laws of the State of Colorado, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.  Each Party
hereby submits to the jurisdiction of the state and federal courts in the State
of Colorado and to venue in Denver, Colorado.

 

7.2          Notice.  All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
Party.  Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 7.2.

 

if to the TMG Entities:

 

TransMontaigne Inc.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention:  President

Fax:  303-626-8228

 

if to the Partnership Entities:

 

TransMontaigne Partners L.P.

c/o TransMontaigne GP L.L.C.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention:  President

Fax:  303-626-8228

 

7.3          Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

 

7.4          Termination.  Notwithstanding any other provision of this
Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where

 

21

--------------------------------------------------------------------------------


 

Cause does not exist and Units held by the General Partner and its Affiliates
are not voted in favor of such removal, this Agreement, other than the
provisions set forth in Article III hereof, may immediately thereupon be
terminated by TMG.  The provisions of Article II of this Agreement will be
terminated upon a Change of Control of TMG.

 

7.5          Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Agreement that the General Partner determines will adversely affect the
holders of Common Units.  Each such instrument shall be reduced to writing and
shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.

 

7.6          Assignment.  No Party shall have the right to assign any of its
rights or obligations under this Agreement without the consent of the other
Parties hereto.

 

7.7          Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

 

7.8          Severability.  If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

 

7.9          Further Assurances.  In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

 

7.10        Rights of Limited Partners.  The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

TRANSMONTAIGNE INC.

 

 

 

 

 

 

 

By:

 /s/ Erik B. Carlson

 

 

 

Name:

Erik B. Carlson

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

TRANSMONTAIGNE GP L.L.C.

 

 

 

 

 

 

 

By:

 /s/ Erik B. Carlson

 

 

 

Name:

Erik B. Carlson

 

 

Title:

Senior Vice President

 

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

 

By TransMontaigne GP L.L.C.

 

Its General Partner

 

 

 

 

 

By:

 /s/ Erik B. Carlson

 

 

 

Name:

Erik B. Carlson

 

 

Title:

Senior Vice President

 

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

 

 

 

 

 

 

By:

 /s/ Erik B. Carlson

 

 

 

Name:

Erik B. Carlson

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

TRANSMONTAIGNE OPERATING
COMPANY L.P.

 

 

 

By TransMontaigne Operating GP L.L.C.

 

Its General Partner

 

 

 

 

 

 

 

By:

 /s/ Randall J. Larson

 

 

 

Name:

Randall J. Larson

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------